Name: 95/21/EC: Commission Decision of 2 February 1995 amending Decision 93/231/EEC, authorizing, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  means of agricultural production;  marketing;  agricultural policy;  plant product
 Date Published: 1995-02-07

 Avis juridique important|31995D002195/21/EC: Commission Decision of 2 February 1995 amending Decision 93/231/EEC, authorizing, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC Official Journal L 028 , 07/02/1995 P. 0013 - 0013COMMISSION DECISION of 2 February 1995 amending Decision 93/231/EEC, authorizing, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC (95/21/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Commission Directive 93/3/EEC (2), and in particular Article 13 (2) thereof,Having regard to the request made by Portugal,Whereas the Commission by its Decision 93/231/EEC (3), has authorized, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Directive 66/403/EEC;Whereas, from a comparison of the measures taken by Portugal in relation to areas in the Azores above 300 metres in altitude in respect of their home production of seed potatoes and the Community EEC grades of basic seed potatoes, it can be assumed that:- 'EEC grade 1` satisfies more stringent conditions,- 'EEC grade 2` is equivalent to home production intended for seed potatoes, and- 'EEC grade 3` is equivalent to home production intended for potato production;Whereas Portugal, for areas in the Azores above 300 metres in altitude, should therefore be authorized to restrict the marketing of seed potatoes only to the Community's basic potato grades established by Commission Directive 93/17/EEC (4);Whereas such authorization is in accordance with Member States' obligations under the common rules on plant health laid down by Council Directive 77/93/EEC (5), as last amended by Directive 94/13/EC (6);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 93/231/EEC is hereby amended as follows:The following entry is inserted after the entry relating to Ireland:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 2 February 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2320/66.(2) OJ No L 54, 5. 3. 1993, p. 21.(3) OJ No L 106, 30. 4. 1993, p. 11.(4) OJ No L 106, 30. 4. 1993, p. 7.(5) OJ No L 26, 31. 1. 1977, p. 5.(6) OJ No L 92, 9. 4. 1994, p. 27.